Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about April 17, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted robbery in the second degree (two counts), menacing in the second degree, criminal possession of a weapon in the fourth degree and possession of an imitation firearm, and placed him with the Office of Children and Family Services for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility.
The placement was a proper exercise of the court’s discretion, constituting the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for *521protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Although appellant had already been on probation for a prior delinquency adjudication, he continued to commit unlawful acts (see e.g. Matter of Federico R., 96 AD3d 692 [1st Dept 2012]). In addition, he exhibited a pattern of misconduct at school and at home. For the same reasons, the length of the placement was not excessive. Concur — Tom, J.P., Sweeny, Manzanet-Daniels, Feinman and Clark, JJ.